660 S.E.2d 541 (2008)
STATE of North Carolina
v.
Adolphus Lee ROUSE.
No. 480P07.
Supreme Court of North Carolina.
March 6, 2008.
Adolphus L. Rouse, Pro Se.
Catherine F. Jordan, Assistant Attorney General, Edward W. Grannis, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 21st day of September 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered *542 and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 6th day of March 2008."